WiNsnow, J.
The two instructions which were asked by the defendants, and which are given at length in the statement of facts, were correct legal propositions, and were plainly applicable to the case, and it was error to refuse them. The question in the case was whether the transfers of the property in question had been made by William to his father with intent to hiuder, delay, or defraud his creditors, which intent was participated in by his father. In charging upon this question the court many times charged *488in- tbe conjunctive, stating, in effect, that in order to avoid the transfers they must have been made with intent to hinder, delay, and defraud creditors. It is true that in two or three instances he also used the word “ or ” instead of “ and,” but the manifest effect of the whole charge was inaccurate- and misleading, and had a tendency to confuse the jury upon the question as to whether an intent to delay creditors, alone, would be sufficient to avoid the transfers. This inaccuracy might not be sufficient of itself to call for reversal of the judgment, had attention not been called to it in some way, and a proper instruction asked. Greene & Button Co. v. Van Vechten, 63 Wis. 16. But when the defendants specifically asked an instruction correcting the inaccuracy, and stating that an intent to delay creditors, alone, which was participated in by the grantee, was sufficient to avoid the transfers, it should certainly have been given in substance, and its refusal was error. The plaintiff had testified directly that he did not intend to hinder, delay, or defraud William’s creditors. It is familiar law that, while such testimony is competent, it is not conclusive, and may be outweighed by collateral facts and circumstances which tend to throw light on the intent. The court noAvhere charged the jury to this effect. The defendants asked for the instruction, it was applicable to the case, and it should have been given. A number of other instructions were asked by the defendants, but they were, in our judgment, sufficiently covered by the general charge, and we do not regard their refusal as ground for reversal.
The plaintiff was the principal witness in his own behalf' upon the trial, and his testimony was necessarily attacked as untrue by the defendants’ counsel in the final argument. In closing the case on behalf of the plaintiff, his counsel, in discussing the question of the credibility of the plaintiff’s, evidence, referred to the fact that the defendants had not called witnesses to impeach the plaintiff’s character for truth *489and veracity. This was objected to, but the line of argument was allowed by the court. We do not regard the ruling as erroneous. Some degree of latitude must be allowed counsel in the argument of a cause to a jury.
By the Court.— Judgment reversed, and action remanded for a new trial.
MaRshall, J., dissents.